Name: Council Regulation (EEC) No 774/86 of 28 February 1986 laying down the arrangements applicable to trade in certain agricultural products with Austria, Finland, Norway, Sweden and Switzerland as a result of the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: trade policy;  Europe;  cooperation policy
 Date Published: nan

 Official Journal of the European Communities No L 56/ 1131.3.86 COUNCIL REGULATION (EEC) No 774/86 of 28 February 1986 laying down the arrangements applicable to trade in certain agricultural products with Austria, Finland, Norway, Sweden and Switzerland as a result of the accession of Spain and Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Whereas under the free trade agreements between the European Economic Community, on the one hand, and Austria, Finland, Norway, Sweden and Switzerland (hereinafter referred to as the 'EFTA countries'), on the other, agreements in the form of exchanges of letters concerning certain agricultural products were concluded with most of those countries ; Whereas , on account of the accession of Spain and Portugal to the Community, it was necessary to adapt the said agreements to take account in particular of the arrangements governing agricultural trade between these two Member States , on the one hand, and the EFTA countries , on the other ; Whereas to that end negotiations were conducted with the EFTA countries which resulted in the signing of additional agreements in the form of exchanges of letters ; whereas , however, since the internal procedures have not been completed, these agreements cannot enter into force on 1 March 1986 ; Whereas the Community is required, pursuant to Articles 180 and 367 of the Act of Accession, to take the necessary measures to deal with this situation and take account of the outcome of the negotiations with the countries concerned, HAS ADOPTED THIS REGULATION : Article 1 The import arrangements in the Community applicable to certain agricultural products originating in and coming from Austria, Finland, Norway, Sweden and Switzerland shall be those laid down in the Annexes . Article 2 This Regulation shall enter into force on 1 March 1986 . It shall apply until the entry into force of the additional agreements in the form of exchanges of letters or until 31 December 1986, whichever is the earlier . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Council The President H. van den BROEK No L 56/ 114 Official Journal of the European Communities 1 . 3 . 86 ANNEX I Arrangements applicable to imports into the Community of certain agricultural products originating in and coming from Austria 1 . From 1 March 1986 the Community will grant to Austria, on a unilateral basis , a tariff quota for 1986 of 2 000 hectolitres for concentrated pear juice falling within subheading ex 20.07 A II of the Common Customs Tariff at a rate of duty of 30 °/o , without prejudice, where appropriate, to the levy that is normally applicable . 2 . From 1 March to 31 December 1986, the duties applicable in Spain and Portugal to imports of cheese originating in and coming from Austria, accompanied by an approved certificate, shall be as follows, within the limits of the quantities indicated below : (a) on importation into Spain Import duty (ECU/ 100 kg net weight) Quantity (tonnes)  Emmentaler, Gruyere, Sbrinz and Bergkase, not grated or powdered, of a minimum fat content of 45 °/o by weight in the dry matter, matured for at least three months, falling within sub ­ heading 04.04 A of the Common Customs Tariff 18,13 622  Blue-veined cheese falling within subheading 04.04 C of the Common Customs Tariff - 55 309  Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a fat content, by weight, in the dry matter, not exceeding 56 %, falling within sub ­ heading 04.04 D of the Common Customs Tariff 36,27 60  Other 55 79 (b) on importation into Portugal Import duty (ECU/100 kg net weight) - Quantity (tonnes)  Emmentaler, Gruyere, Sbrinz and Bergkase, not grated or powdered, of a minimum fat content of 45 % by weight in the dry matter, matured for at least three months, falling within sub ­ heading 04.04 A of the Common Customs Tariff 18,13 30  Processed cheese, not grated or powdered, on the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a fat content, by weight, in the dry matter, not exceeding 56 %, falling within subheading 04.04 D of the Common Customs Tariff 36,27 30 The application of the import duties listed above shall not preclude the levying of a compensatory amount fixed in accordance with the provisions of the Act of Accession . No L 56/ 115 1 . 3 . 86 Official Journal of the European Communities ANNEX II Arrangements applicable to imports into the Community of certain agricultural products originating in and coming from Finland 1 . From 1 March 1986 the Community will grant to Finland a tariff quota for 1986 of 2 500 tonnes for unroasted malt falling within subheading 11.07 A II b) of the Common Customs Tariff, originating in and coming from Finland, with a reduction in the levy of 100 ECU per tonne . 2 . From 1 March to 31 December 1986 , the duties applicable in Spain and Portugal to imports of cheese originating in and coming from Finland, accompanied by an approved certificate , shall be as follows, within the limits of the quantities indicated below : (a) on importation into Spain r Import duty (ECU/ 100 kg net weight) Quantity (tonnes)  Emmentaler, GruyÃ ¨re, Sbrinz and Bergkase not grated or powdered, of a minimum fat content of 45 % by weight in the dry matter, matured for at least three months , falling within sub ­ heading 04.04 A of the Common Customs Tariff 18,13 347  Blue-veined cheese falling within subheading 04.04 C of the Common Customs Tariff 55 122  Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Gruyere, and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a fat content, by weight, in the dry matter, not exceeding 56 % , falling within subheading 04.04 D of the Common Customs Tariff 36,27 78  Edam of a fat content exceeding 40 % but not exceeding 48 % by weight, in the dry matter, in blocks, falling within subheading 04.04 E I b) 2 of the Common Customs Tariff 60 890  Other 60 143 (b) on importation into Portugal Import duty (ECU/ 100 kg net weight) Quantity (tonnes)  Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain , as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale , of a fat content, by weight, in the dry matter, not exceeding 56 °/o , falling within subheading 04.04 D of the Common Customs Tariff 36,27 5  Other 60 5 The application of the import duties listed above shall not preclude the levying of a compensatory amount fixed in accordance with the provisions of the Act of Accession . No L 56/ 1 16 Official Journal of the European Communities 1.3.86 ANNEX III Arrangements applicable to Imports into the Community of certain agricultural products originating in and coming from Norway 1 . From 1 March 1986 the Community will open for Norway a tariff quota for 1986 of 1 000 tonnes at a rate of duty of 8,5 % in respect of animal oils and fats of marine origin other than of whales or sperm-whales, falling within subheading ex 15.12 B of the Common Customs Tariff, in immediate packings of a net capacity of more than 1 kilogram. 2 . From 1 March to 31 December 1986 , the duties applicable in Spain to imports of cheese falling within subheading 04.04 E lb) 2, of the Common Customs Tariff, originating in and coming from Norway, accompanied by an approved certificate, shall be as follows, within the limits of the quantities indicated below : Quantity (tonnes) Import duty (ECU/ 100 kg)  Jarlsberg, of a minimum fat content of 45 % by weight, in the dry matter, and of a dry matter content, by weight, of not less than 56 %, matured for at least three months :  whole cheeses, with rind ('), weighing from 8 to 12 kg  rectangular blocks weighing 7 kg or less (1)  pieces packed in vacuum or inert gas, of a net weight of not less than 150 g but not more than 1 kg (2)  Ridder, of a minimum fat content of 60 %, by weight, in the dry matter and matured for at least four weeks :  whole cheese, with rind ('), weighing from 1 to 2 kg  in pieces packed in vacuum or inert gas, with rind on at least one side ('), of a net weight of not less than 150 g (2) 90 55 O Whole cheeses are considered to be standard whole cheeses with rind. For the purposes of these provisions, 'rind' is defined as follows : the rind of such cheeses is the outer layer formed from the cheese itself having a distinctly more solid consistency and a distinctly darker colour. (2) The indications on the packaging must be such as to enable the consumer to identify the cheese. The application of the import duty indicated above shall not preclude the levying of a compensatory amount fixed in accordance with the provisions of the Act of Accession. 3 . From 1 March to 31 December 1986, the tariff quota granted by the Community for cheese originating in and coming from Norway shall be 1 820 tonnes . ANNEX IV Arrangements applicable to imports into the Community of frozen peas originating in and coming from Sweden From 1 March 1986 the Community will open a tariff quota for Sweden for 1986 of 6 000 tonnes, of which 4 500 tonnes will be reserved for Spain, in respect of frozen peas falling within subheading ex 07.02 B of the Common Customs Tariff. The duty applicable under this quota will be 4,5 % on imports into Spain and 6 % on imports into the other Member States of the Community. 1.3.86 Official Journal of the European Communities No L 56/ 117 ANNEX V Arrangements applicable to imports into the Community of certain agricultural products originating in and coming from Switzerland 1 . From 1 March to 31 December 1986, the duties applicable in Spain and Portugal to imports of cheese originating in and coming from Switzerland, accompanied by an approved certificate, shall be as follows, within the limits of the quantities indicated below : (a) on importation into Spain : Description Import duty (ECU/ 100 kg net weight) or % ad valorem Quantity (tonnes) 1986  Emmentaler, Gruyere, Sbrinz, Appenzell, Vacherin fribourgeois and Tfcte de moine, not grated or powdered, of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months for the others, falling within subheading 04.04 A of the Common Customs Tariff :  whole cheeses of the conventional flat cylindrical shape, of a free-at-frontier value to be determined 18,13 \  pieces packed in vacuum or in inert gas, with rind on at least one side, of a net weight of not less than 1 kg but less than 5 kg, of a free-at-frontier value to be determined 18,13  Emmentaler, Gruyere, Sbrinz, Appenzell , Vacherin fribourgeois and TSte de moine, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least two months in the case of the Vacherin fribourgeois and at least three months for the others, falling within subheading 04.04 A of the Common Customs Tariff :  whole cheeses of the conventional flat cylindrical shape with rind, of a free-at-frontier value to be determined 9,07 1 844  pieces packed in vacuum or in inert gas, with rind on at least one side, of a net weight of not less than 1 kg and of a free ­ at-frontier value to be determined 9,07  pieces packed in vacuum or in inert gas, of not more than 450 g, and of a free-at-frontier value to be determined 9,07  Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely-ground herbs, falling within sub ­ heading 04.04 B of the Common Customs Tariff 6%  Tilsit, of a fat content, by weight, in the dry matter, not exceeding 48 %, falling within subheading 04.04 E 1 b) 2 of the Common Customs Tariff levy  Tilsit, of a fat content, by weight, in the dry matter, exceeding 48 %, falling within subheading 04.04 E 1 b) 2 of the Common Customs Tariff levy  Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Gruydre and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a free-at-frontier value to be determined, and of a fat content, by weight, in the dry matter, not exceeding 56 %, falling within subheading 04.04 D of the Common Customs Tariff 36,27 96 No L 56/ 118 Official Journal of the European Communities 1 . 3 . 86 (b) on importation into Portugal Description Import duty (ECU/ 100 kg net weight) or % ad valorem Quantity (tonnes) 1986  Emmentaler, Gruydre, Sbrinz, Appenzell , Vacherin fribourgeois and Tete de moine, not grated or powdered, of a minimum fat content of 45 % by weight in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months for the others, falling within subheading 04.04 A of the Common Customs Tariff :  whole cheeses of the conventional flat cylindrical shape, of a free-at-frontier value to be determined 9,07 , 50  pieces packed in vacuum or in inert gas, with rind on at least one side, of a net weight of not less than 1 kg, of a free-at ­ frontier value to be determined 9,07  pieces packed in vacuum or in inert gas, of not more than 450 g, and of a free-at-frontier value to be determined 9,07  Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a free-at-frontier value to be determined, and of a fat content, by weight, in the dry matter, not exceeding 56 % , falling within subheading 04.04 D of the Common Customs Tariff 36,27 85 (c) The application of the import duties listed above shall not preclude the levying of a compensatory amount fixed in accordance with the provisions of the Act of Accession . The duties indicated above shall be applicable provided Switzerland undertakes to observe a free-at ­ Spanish-frontier and free-at-Portuguese-frontier value Adhere applicable . At the beginning of the transitional period, this value shall be determined on the basis of the price levels recorded on the Spanish and Portuguese markets for the cheese in question, less the total import charges . (d) The procedures for applying the abovementioned provisions shall be laid down according to the procedure referred to in Article 30 of Regulation (EEC) No 804/68 . 2 . From 1 March 1986, 'Vacherin Mont d'Or' cheese shall be included in subheading 04.04 A of the Common Customs Tariff. 3 . From 1 March 1986 the Community shall open a tariff quota for Switzerland, for 1986, of 1 000 tonnes at a zero rate of duty in respect of cherries, excluding Morellcherries, falling within subheading ex 08.07 C of the Common Customs tariff, originating in and coming from Switzerland .